Case: 22-40368         Document: 00516574388             Page: 1      Date Filed: 12/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                                        United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                               December 12, 2022
                                       No. 22-40368                               Lyle W. Cayce
                                     Summary Calendar                                  Clerk


   United States of America,

                                                                       Plaintiff—Appellee,

                                             versus

   Donald Laray Fagan,

                                                                   Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Eastern District of Texas
                                USDC No. 5:95-CR-8-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Donald Laray Fagan, federal prisoner # 05379-078, appeals the denial
   of his motion for compassionate release, filed pursuant to 18 U.S.C.
   § 3582(c)(1)(A)(i). As his sole issue for appeal, Fagan asserts that the district
   court abused its discretion by failing to give him advance notice that it would



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-40368      Document: 00516574388          Page: 2    Date Filed: 12/12/2022




                                    No. 22-40368


   consider his prison disciplinary record, as such evidence had not been
   presented in his original sentencing proceeding.

          A motion for compassionate release requires a determination that
   there are extraordinary and compelling reasons for release and that the 18
   U.S.C. § 3553(a) sentencing factors favor a reduction.           United States
   v. Shkambi, 993 F.3d 388, 392 (5th Cir. 2021); United States v. Chambliss, 948
   F.3d 691, 693-94 (5th Cir. 2020). These are independent requirements; a
   determination that an inmate has not satisfied either one of them is a
   sufficient basis on which to deny the motion. United States v. Jackson, 27
   F.4th 1088, 1093 n.8 (5th Cir. 2022); Chambliss, 948 F.3d at 693-94. Because
   Fagan’s procedural challenge regarding the asserted lack of notice of
   consideration of his prison disciplinary record is relevant only to the district
   court’s determination that the § 3353(a) factors did not warrant relief, he has
   abandoned any challenge to the district court’s dispositive determination
   that there were not extraordinary and compelling reasons for release. See
   United States v. Scroggins, 599 F.3d 433, 446-47 (5th Cir. 2010).

          In any event, Fagan fails to demonstrate error on the part of the
   district court. In his compassionate release motion, Fagan urged the district
   court to consider his post-sentencing conduct, and the Government’s
   response to Fagan’s compassionate release motion detailed his prison
   disciplinary convictions and argued that the district court should take the
   disciplinary convictions into account in its consideration of the § 3553(a)
   factors. Fagan was thus on notice that the district court might consider his
   prison disciplinary record, and he replied to the Government’s filing,
   discussing his disciplinary history. Under the circumstances of this case,
   Fagan cannot show that the district court abused its discretion by taking into
   account his prison disciplinary convictions. See United States v. Mueller, 168
   F.3d 186, 189 (5th Cir. 1999). Further, to the extent that Fagan asserts that
   the district court should have held a hearing, his argument is unavailing, as,




                                          2
Case: 22-40368     Document: 00516574388          Page: 3    Date Filed: 12/12/2022




                                   No. 22-40368


   aside from indicating that in a hearing he would explain his version of the
   events that led to his disciplinary convictions, he has failed to identify or
   allege any disputed facts that necessitate a hearing or set forth the evidence
   that he would have presented. See Dickens v. Lewis, 750 F.2d 1251, 1255 (5th
   Cir. 1984).

          AFFIRMED.




                                         3